UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-08382 Deutsche Strategic Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 11/30/2014 ITEM 1. REPORT TO STOCKHOLDERS November 30, 2014 Annual Report to Shareholders Deutsche Strategic Income Trust (formerly DWS Strategic Income Trust) Ticker Symbol: KST Contents 3 Portfolio Management Review 12 Performance Summary 14 Investment Portfolio 32 Statement of Assets and Liabilities 34 Statement of Operations 35 Statement of Cash Flows 37 Statement of Changes in Net Assets 38 Financial Highlights 39 Notes to Financial Statements 54 Report of Independent Registered Public Accounting Firm 55 Tax Information 56 Shareholder Meeting Results 57 Dividend Reinvestment and Cash Purchase Plan 60 Advisory Agreement Board Considerations and Fee Evaluation 64 Board Members and Officers 69 Additional Information The fund's investment objective is to provide high current income. Closed-end funds, unlike open-end funds, are not continuously offered. There is a one time public offering and once issued, shares of closed-end funds are sold in the open market through a stock exchange. Shares of closed-end funds frequently trade at a discount to net asset value. The price of the fund's shares is determined by a number of factors, several of which are beyond the control of the fund. Therefore, the fund cannot predict whether its shares will trade at, below or above net asset value. Bond investments are subject to interest-rate, credit, liquidity and market risks to varying degrees. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Leverage results in additional risks and can magnify the effect of any gains or losses. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when sold. Current performance may differ from performance data shown. Please visit deutschefunds.com for the fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Please refer to pages 12 through 13 for more complete performance information. Investment Process The fund’s investment objective is to provide high current income. The fund seeks to achieve its objective by investing its assets in a combination of (1) lower-rated corporate fixed-income securities, (2) fixed-income securities of emerging markets and other foreign issuers, and (3) fixed-income securities of the U.S. government and its agencies and instrumentalities and private mortgage-backed issuers. Deutsche Strategic Income Trust returned 5.58% based on net asset value (NAV) for the one-year period ended November 30, 2014. The fund’s return based on the market price of its shares quoted on the New York Stock Exchange was –0.93%. The fund began the period trading at a 6.6% discount to net asset value, and it finished the period at a 12.4% discount. The fund’s peer group averaged a 7.2% discount at the beginning of the period, and finished the period at a 6.8% discount. As of November 30, 2014, the fund was positioned as follows: 49% high yield, 20% emerging markets, 30% bank loans and a 1% cash balance. High-yield bonds, as measured by the unmanaged, unleveraged Credit Suisse High Yield Index returned 4.28%. Emerging-markets bonds, as gauged by the unmanaged, unleveraged JPMorgan EMBI Global Diversified Index, returned 10.53%. The blended index, consisting of 50% Credit Suisse High Yield Index and 50% JPMorgan EMBI Global Diversified Index, returned 7.38%. The fund maintained a leveraged position throughout the period, meaning that the fund borrowed money as permitted under its investment policies and the Investment Company Act of 1940. The portfolio was approximately 30% leveraged at the close of the period, meaning that the fund borrowed $26.5 million. Leverage results in additional risks and can magnify the effect of any gains or losses. High-yield bonds produced a strong total return during the past 12 months ended November 30, 2014, but all of the gains were generated in the first seven months of the period. During this time, the market was well supported by economic growth that was healthy enough for corporations to generate earnings gains and show continued balance sheet improvements, but not so strong as to prompt the U.S. Federal Reserve Board (the Fed) to tighten monetary policy faster than expected. The high-yield market experienced significant volatility during the final five months of the annual period, however, due in part to inconsistent fund flows and an unfavorable balance of supply and demand. In addition, the sharp decline in the price of oil weighed on the prices of bonds issued by energy companies, which make up a sizeable portion of the high-yield market. Despite these headwinds, the favorable credit quality statistics for high-yield issuers, combined with inexpensive refinancing, contributed to high-yield default rates remaining below the historical average. We believe this indicates that the market volatility of the late summer and autumn was largely the result of short-term fluctuations in asset flows, rather than a deterioration in the underlying fundamentals of the asset class. The fund also invests in senior loans, or loans to below-investment-grade companies that banks package and sell as securities. Senior loans delivered a positive return during the 12-month reporting period, but they lagged both high-yield and emerging-markets debt. In an environment in which investors grew increasingly confident that the Fed wouldn’t raise rates until late 2015, the demand for loans’ floating-rate feature diminished from its elevated level of 2013. "We continue to focus on using credit research to identify the most compelling investment opportunities for the fund." The emerging debt markets, although beginning the annual reporting period on a down note, also finished with a positive total return. The initial bout of volatility was fueled by concerns about credit conditions in China, unrest in Ukraine and currency volatility in Argentina and in other nations. These factors contributed to heavy outflows from the emerging bond markets, which in turn fueled additional selling pressure. After touching their low for the 12-month period on the first day of February 2014, the emerging debt markets recovered to stage a meaningful rally over the next six months. Investors’ growing confidence that global central banks would maintain their extremely accommodative policies restored confidence and sparked renewed inflows of cash back into the emerging markets. This rally lost steam in the final four months of the reporting period amid concerns about a surprising slowdown in global growth. Still, the emerging markets’ previous rally — in conjunction with its above-average yields — enabled the asset class to finish the 12-month period ended November 30, 2014 with a positive total return. Performance Attribution Consistent with our bottom-up approach, individual security selection was the primary driver of fund performance. One of the leading contributors to performance was our position in the bonds of Frontier Communications, which benefited from the completion of a well-received acquisition as well as the firm’s continued steady cash flow and moderate leverage. Windstream Communications’ bonds also outperformed, as the company used proceeds from an asset spin-off to reduce leverage and strengthen its credit profile. Our position in bonds issued by The Republic of Slovenia also performed well, as investors sought the relative security and stability of bonds backed by a member state of both the European Union and the North Atlantic Treaty Organization. On the negative side, the fund’s positions in shorter-duration securities — such as bank loans — outweighed the positive contribution from its positions in longer-duration bonds (i.e., those with higher interest-rate sensitivity). Positions in bonds with exposure to political and economic instability and/or weakening commodity prices also detracted from fund performance. Among individual securities, SandRidge Energy, Inc. was one of the fund’s leading detractors from performance. The company’s credit profile weakened as the sharp downturn in oil prices constrained the company's growth and cash-flow prospects. The bonds of Offshore Group Investment Ltd.* alsolost ground along with its sector peers, as offshore drillers faced day-rate pressure due to lower demand and market oversupply. Our position in Petroleos de Venezuela bonds also detracted from performance. These bonds underperformed due to the instability in Venezuela and the pressure on oil and gas prices. * Not held in the portfolio as of November 30, 2014. Outlook and Positioning We retain a cautiously optimistic view on the U.S. high-yield market. Credit fundamentals remain strong, as improving corporate results have resulted in decreasing leverage and higher interest coverage in the asset class. High-yield companies have taken advantage of low rates by refinancing their debt and pushing the bulk of their maturities further into the future, thus reducing near-term default risk. Although we believe favorable corporate results continue to support improving credit fundamentals and low default rates, we are also mindful of valuations. Accordingly, we reduced the fund’s allocation to high-yield bonds by a significant margin during the summer, as we believed that more attractive valuations existed in both emerging-markets debt and senior loans. Our decision to reduce the fund’s high-yield allocation proved well timed, as it helped cushion the impact of the sell-off that occurred in the second half of the period. We increased the fund's senior loan exposure during the period ended November 30, 2014. We believed the asset class offered a compelling value following its underperformance in early 2014, and we liked the diversification offered by loans’ floating-rate structure. In the fund’s emerging-markets segment, our active approach led us to hold overweight positions in countries such as Indonesia and Mexico, which had favorable growth trends and a positive outlook for reform, and underweight countries where the fundamentals were not as attractive, including Russia and Brazil. We also continued to position the fund to take advantage of the attractive yields in the corporate sector, where we think investors are well compensated for the associated risks. We held a very low weighting in local-currency emerging-markets bonds through most of the period ended November 30, 2014. This positioning stemmed from our view that even though their yields were higher than dollar-denominated debt, the risks of local-currency debt continue to outweigh the potential rewards. Late in the period, however, we took advantage of the underperformance of this market segment by establishing a modest allocation to local-currency debt via positions in South Africa and Mexico. We retain a favorable view on the opportunities available in the emerging markets, and the fund closed the period with a higher allocation to the asset class than it held one year ago. Overall, we continue to focus on using credit research to identify the most compelling investment opportunities for the fund. We manage the portfolio from a long-term perspective, which means that we do not take on excessive risk to boost short-term returns. Instead, we strive to generate outperformance over a multiyear period by achieving an appropriate trade-off of risk and return. Portfolio Management Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2006. — Joined Deutsche Asset & Wealth Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. — Prior to that, he spent four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, he served as an officer in the US Army from 1988 to 1991. — Co-Head of US Credit:New York. — BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. The JPMorgan EMBI Global Diversified Index is an unmanaged, unleveraged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-markets sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yield (or current yield) is the income generated by an investment divided by its current price. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. Yield spread refers to differences between yields on differing debt instruments, calculated by deducting the yield of one instrument from another. The higher the yield spread, the greater the difference between the yields offered by each instrument. The default rate is the dollar value of defaults divided by the total value of the rated high-yield bond market. Underweight means the fund holds a lower weighting in a given sector or security than the benchmark. Overweight means it holds a higher weighting. Duration, which is expressed in years, measures the sensitivity of the price of a bond or bond fund to a change in interest rates. Sovereign debt is debt that is issued by a national government. Performance Summary November 30, 2014 (Unaudited) All performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when sold, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund specific data and performance are provided for informational purposes only and are not intended for trading purposes. Average Annual Total Returns as of 11/30/14 Deutsche Strategic Income Trust 1-Year 5-Year 10-Year Based on Net Asset Value(a) 5.58% 10.80% 9.41% Based on Market Price(a) –0.93% 10.82% 8.24% Credit Suisse High Yield Index(b) 4.28% 9.68% 7.67% JP Morgan Emerging Markets Bond Global Diversified Index(c) 10.53% 8.15% 8.28% Blended Index(d) 7.38% 8.95% 8.03% Morningstar Closed-End High Yield Bond Funds Category (Based on Net Asset Value)(e) 5.25% 11.74% 7.95% (a) Total return based on net asset value reflects changes in the Fund's net asset value during each period. Total return based on market price reflects changes in market price. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Fund's shares traded during the period. Expenses of the Fund include management fee, interest expense and other fund expenses. Total returns shown take into account these fees and expenses. The expense ratio of the Fund for the year ended November 30, 2014 was 1.83%, (1.35% excluding interest expense). (b) The Credit Suisse High Yield Index is an unmanaged, unleveraged, trader-priced portfolio constructed to mirror the global high-yield debt market. (c) The JPMorgan Emerging Markets Bond Global Diversified Index is an unmanaged, unleveraged index that tracks total returns for U.S.-dollar-denominated debt instruments issued by emerging-market sovereign entities, including Brady bonds, loans and Eurobonds, and quasi-sovereign entities. The index limits exposure to any one country. (d) The Blended Index consists of 50% in the Credit Suisse High Yield Index and 50% in the JPMorgan Emerging Markets Bond Global Diversified Index. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. (e) Morningstar's Closed-End High Yield Bond Funds category represents high-yield bond portfolios that concentrate on lower-quality bonds, which are riskier than those of higher-quality companies. These portfolios generally offer higher yields than other types of portfolios, but they are also more vulnerable to economic and credit risk. These portfolios primarily invest in U.S. high-income debt securities where at least 65% or more of bond assets are not rated or are rated by a major agency such as Standard & Poor's or Moody's at the level of BB (considered speculative for taxable bonds) and below. Morningstar figures represent the average of the total returns based on net asset value reported by all of the closed-end funds designated by Morningstar, Inc. as falling into the Closed-End High Yield Bond Funds category. Category returns assume reinvestment of all distributions. It is not possible to invest directly in a Morningstar category. Net Asset Value and Market Price As of 11/30/14 As of 11/30/13 Net Asset Value $ $ Market Price $ $ Prices and net asset value fluctuate and are not guaranteed. Distribution Information Twelve Months as of 11/30/14: Income Dividends $ November Income Dividend $ Current Annualized Distribution Rate (Based on Net Asset Value) as of 11/30/14† % Current Annualized Distribution Rate (Based on Market Price) as of 11/30/14† % † Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value/market price on November 30, 2014. Distribution rate simply measures the level of dividends and is not a complete measure of performance. Distribution rates are historical, not guaranteed and will fluctuate. Distributions do not include return of capital or other non-income sources. Investment Portfolio as of November 30, 2014 Principal Amount ($)(a) Value ($) Corporate Bonds 87.6% Consumer Discretionary 12.6% AMC Entertainment, Inc., 5.875%, 2/15/2022 AmeriGas Finance LLC: 6.75%, 5/20/2020 7.0%, 5/20/2022 APX Group, Inc.: 6.375%, 12/1/2019 8.75%, 12/1/2020 144A, 8.75%, 12/1/2020 Arcelik AS, 144A, 5.0%, 4/3/2023 Asbury Automotive Group, Inc., 144A, 6.0%, 12/15/2024 (b) Ashtead Capital, Inc., 144A, 6.5%, 7/15/2022 Ashton Woods U.S.A. LLC, 144A, 6.875%, 2/15/2021 Avis Budget Car Rental LLC: 5.5%, 4/1/2023 144A, 5.5%, 4/1/2023 Block Communications, Inc., 144A, 7.25%, 2/1/2020 Boyd Gaming Corp., 9.0%, 7/1/2020 Cablevision Systems Corp.: 5.875%, 9/15/2022 8.0%, 4/15/2020 CCOH Safari LLC: 5.5%, 12/1/2022 5.75%, 12/1/2024 Cequel Communications Holdings I LLC: 144A, 5.125%, 12/15/2021 144A, 6.375%, 9/15/2020 Clear Channel Worldwide Holdings, Inc.: Series A, 6.5%, 11/15/2022 Series B, 6.5%, 11/15/2022 Series A, 7.625%, 3/15/2020 Series B, 7.625%, 3/15/2020 Cogeco Cable, Inc., 144A, 4.875%, 5/1/2020 CSC Holdings LLC, 144A, 5.25%, 6/1/2024 Cumulus Media Holdings, Inc., 7.75%, 5/1/2019 DISH DBS Corp.: 4.625%, 7/15/2017 5.0%, 3/15/2023 6.75%, 6/1/2021 Getty Images, Inc., 144A, 7.0%, 10/15/2020 Goodyear Tire & Rubber Co., 6.5%, 3/1/2021 Group 1 Automotive, Inc., 144A, 5.0%, 6/1/2022 Harron Communications LP, 144A, 9.125%, 4/1/2020 HD Supply, Inc.: 144A, 5.25%, 12/15/2021 (b) 7.5%, 7/15/2020 11.5%, 7/15/2020 Hot Topic, Inc., 144A, 9.25%, 6/15/2021 iHeartCommunications, Inc.: 9.0%, 12/15/2019 11.25%, 3/1/2021 Isle of Capri Casinos, Inc., 5.875%, 3/15/2021 Jo-Ann Stores Holdings, Inc., 144A, 9.75%, 10/15/2019 (PIK) Live Nation Entertainment, Inc.: 144A, 5.375%, 6/15/2022 144A, 7.0%, 9/1/2020 MDC Partners, Inc., 144A, 6.75%, 4/1/2020 Mediacom Broadband LLC: 5.5%, 4/15/2021 6.375%, 4/1/2023 Mediacom LLC, 7.25%, 2/15/2022 MGM Resorts International: 6.0%, 3/15/2023 6.75%, 10/1/2020 7.625%, 1/15/2017 8.625%, 2/1/2019 Numericable-SFR: 144A, 4.875%, 5/15/2019 144A, 6.0%, 5/15/2022 Penske Automotive Group, Inc., 5.375%, 12/1/2024 Pinnacle Entertainment, Inc., 6.375%, 8/1/2021 Quebecor Media, Inc., 5.75%, 1/15/2023 Seminole Hard Rock Entertainment, Inc., 144A, 5.875%, 5/15/2021 Serta Simmons Holdings LLC, 144A, 8.125%, 10/1/2020 Sirius XM Radio, Inc., 144A, 5.875%, 10/1/2020 Springs Industries, Inc., 6.25%, 6/1/2021 Starz LLC, 5.0%, 9/15/2019 Taylor Morrison Communities, Inc., 144A, 5.25%, 4/15/2021 TRI Pointe Holdings, Inc., 144A, 4.375%, 6/15/2019 UCI International, Inc., 8.625%, 2/15/2019 Unitymedia Hessen GmbH & Co., KG, 144A, 5.5%, 1/15/2023 Viking Cruises Ltd., 144A, 8.5%, 10/15/2022 Visant Corp., 10.0%, 10/1/2017 Consumer Staples 3.9% Chiquita Brands International, Inc., 7.875%, 2/1/2021 Cott Beverages, Inc., 144A, 5.375%, 7/1/2022 FAGE Dairy Industry SA, 144A, 9.875%, 2/1/2020 JBS Investments GmbH, 144A, 7.25%, 4/3/2024 JBS U.S.A. LLC: 144A, 7.25%, 6/1/2021 144A, 8.25%, 2/1/2020 Marfrig Overseas Ltd., 144A, 9.5%, 5/4/2020 Post Holdings, Inc., 144A, 6.75%, 12/1/2021 Reynolds Group Issuer, Inc.: 5.75%, 10/15/2020 6.875%, 2/15/2021 8.25%, 2/15/2021 Roundy's Supermarkets, Inc., 144A, 10.25%, 12/15/2020 Smithfield Foods, Inc., 6.625%, 8/15/2022 The WhiteWave Foods Co., 5.375%, 10/1/2022 U.S. Foods, Inc., 8.5%, 6/30/2019 Energy 13.0% Afren PLC, 144A, 10.25%, 4/8/2019 Antero Resources Corp., 144A, 5.125%, 12/1/2022 Antero Resources Finance Corp., 5.375%, 11/1/2021 Baytex Energy Corp.: 144A, 5.125%, 6/1/2021 144A, 5.625%, 6/1/2024 Berry Petroleum Co., LLC: 6.375%, 9/15/2022 6.75%, 11/1/2020 Blue Racer Midstream LLC, 144A, 6.125%, 11/15/2022 BreitBurn Energy Partners LP: 7.875%, 4/15/2022 8.625%, 10/15/2020 California Resources Corp.: 144A, 5.5%, 9/15/2021 144A, 6.0%, 11/15/2024 Chaparral Energy, Inc., 7.625%, 11/15/2022 Crestwood Midstream Partners LP, 6.125%, 3/1/2022 Delek & Avner Tamar Bond Ltd., 144A, 5.082%, 12/30/2023 Dresser-Rand Group, Inc., 6.5%, 5/1/2021 Ecopetrol SA, 5.875%, 5/28/2045 Endeavor Energy Resources LP, 144A, 7.0%, 8/15/2021 EP Energy LLC, 6.875%, 5/1/2019 EV Energy Partners LP, 8.0%, 4/15/2019 Halcon Resources Corp., 8.875%, 5/15/2021 Holly Energy Partners LP, 6.5%, 3/1/2020 Inkia Energy Ltd., 144A, 8.375%, 4/4/2021 Jupiter Resources, Inc., 144A, 8.5%, 10/1/2022 Linn Energy LLC, 6.25%, 11/1/2019 MEG Energy Corp.: 144A, 6.5%, 3/15/2021 144A, 7.0%, 3/31/2024 Memorial Resource Development Corp., 144A, 5.875%, 7/1/2022 Midstates Petroleum Co., Inc.: 9.25%, 6/1/2021 10.75%, 10/1/2020 Murphy Oil U.S.A., Inc., 6.0%, 8/15/2023 Newfield Exploration Co., 5.75%, 1/30/2022 NGL Energy Partners LP, 144A, 5.125%, 7/15/2019 Northern Oil & Gas, Inc., 8.0%, 6/1/2020 Nostrum Oil & Gas Finance BV, 144A, 6.375%, 2/14/2019 Oasis Petroleum, Inc.: 6.5%, 11/1/2021 6.875%, 3/15/2022 6.875%, 1/15/2023 Offshore Drilling Holding SA, 144A, 8.625%, 9/20/2020 Pacific Rubiales Energy Corp., 144A, 5.625%, 1/19/2025 Petroleos de Venezuela SA: 144A, 9.0%, 11/17/2021 144A, 9.75%, 5/17/2035 Petroleos Mexicanos, 4.875%, 1/18/2024 PT Pertamina Persero, 144A, 4.3%, 5/20/2023 QGOG Atlantic, 144A, 5.25%, 7/30/2018 Ras Laffan Liquefied Natural Gas Co., Ltd. II, 144A, 5.298%, 9/30/2020 Regency Energy Partners LP: 5.0%, 10/1/2022 5.875%, 3/1/2022 Reliance Holding U.S.A., Inc., 144A, 5.4%, 2/14/2022 RSP Permian, Inc., 144A, 6.625%, 10/1/2022 Sabine Pass Liquefaction LLC: 5.625%, 2/1/2021 5.625%, 4/15/2023 5.75%, 5/15/2024 SandRidge Energy, Inc., 7.5%, 3/15/2021 SESI LLC, 6.375%, 5/1/2019 Seventy Seven Energy, Inc., 144A, 6.5%, 7/15/2022 Seventy Seven Operating LLC, 6.625%, 11/15/2019 Swift Energy Co., 7.875%, 3/1/2022 Talos Production LLC, 144A, 9.75%, 2/15/2018 Targa Resources Partners LP, 144A, 4.125%, 11/15/2019 Triangle U.S.A. Petroleum Corp., 144A, 6.75%, 7/15/2022 WPX Energy, Inc.: 5.25%, 1/15/2017 5.25%, 9/15/2024 Financials 8.0% Banco do Brasil SA, 144A, 9.0%, 6/29/2049 Banco Santander Brasil SA, 144A, 8.0%, 3/18/2016 BRL BBVA Bancomer SA, 144A, 6.75%, 9/30/2022 CIMPOR Financial Operations BV, 144A, 5.75%, 7/17/2024 CIT Group, Inc.: 3.875%, 2/19/2019 5.0%, 5/15/2017 Corpbanca SA, 144A, 3.875%, 9/22/2019 Country Garden Holdings Co., Ltd., 144A, 11.125%, 2/23/2018 Credit Agricole SA, 144A, 7.875%, 1/29/2049 Credito Real SAB de CV, 144A, 7.5%, 3/13/2019 Denali Borrower LLC, 144A, 5.625%, 10/15/2020 E*TRADE Financial Corp., 5.375%, 11/15/2022 Fondo MIVIVIENDA SA, 144A, 3.5%, 1/31/2023 Hellas Telecommunications Finance, 144A, 8.082%**, 7/15/2015 (PIK)* EUR 0 MPT Operating Partnership LP: (REIT), 6.375%, 2/15/2022 (REIT), 6.875%, 5/1/2021 Neuberger Berman Group LLC, 144A, 5.875%, 3/15/2022 Popular, Inc., 7.0%, 7/1/2019 Schahin II Finance Co. SPV Ltd., 144A, 5.875%, 9/25/2022 Societe Generale SA, 144A, 7.875%, 12/29/2049 The Goldman Sachs Group, Inc., Series L, 5.7%, 12/29/2049 Trust F/1401, (REIT), 144A, 5.25%, 12/15/2024 UniCredit SpA, REG S, 8.0%, 4/3/2049 Yapi ve Kredi Bankasi AS, 144A, 5.5%, 12/6/2022 Health Care 7.5% Aviv Healthcare Properties LP, 6.0%, 10/15/2021 Community Health Systems, Inc.: 5.125%, 8/15/2018 5.125%, 8/1/2021 6.875%, 2/1/2022 7.125%, 7/15/2020 Crimson Merger Sub, Inc., 144A, 6.625%, 5/15/2022 Endo Finance LLC: 144A, 5.375%, 1/15/2023 144A, 5.75%, 1/15/2022 Fresenius Medical Care U.S. Finance, Inc., 144A, 6.5%, 9/15/2018 HCA, Inc.: 5.25%, 4/15/2025 6.5%, 2/15/2020 7.5%, 2/15/2022 Hologic, Inc., 6.25%, 8/1/2020 IMS Health, Inc., 144A, 6.0%, 11/1/2020 LifePoint Hospitals, Inc, 5.5%, 12/1/2021 Par Pharmaceutical Companies, Inc., 7.375%, 10/15/2020 Physio-Control International, Inc., 144A, 9.875%, 1/15/2019 Salix Pharmaceuticals Ltd., 144A, 6.0%, 1/15/2021 Valeant Pharmaceuticals International, Inc.: 144A, 6.375%, 10/15/2020 144A, 6.75%, 8/15/2018 144A, 7.5%, 7/15/2021 Industrials 12.0% ADT Corp.: 3.5%, 7/15/2022 4.125%, 4/15/2019 6.25%, 10/15/2021 Air Lease Corp., 4.75%, 3/1/2020 Apex Tool Group LLC, 144A, 7.0%, 2/1/2021 Artesyn Embedded Technologies, Inc., 144A, 9.75%, 10/15/2020 Belden, Inc., 144A, 5.5%, 9/1/2022 Bombardier, Inc.: 144A, 4.75%, 4/15/2019 144A, 5.75%, 3/15/2022 144A, 6.0%, 10/15/2022 144A, 7.75%, 3/15/2020 Casella Waste Systems, Inc., 7.75%, 2/15/2019 CNH Capital LLC, 3.25%, 2/1/2017 Covanta Holding Corp., 5.875%, 3/1/2024 CTP Transportation Products LLC, 144A, 8.25%, 12/15/2019 DigitalGlobe, Inc., 144A, 5.25%, 2/1/2021 Empresas ICA SAB de CV, 144A, 8.875%, 5/29/2024 Florida East Coast Holdings Corp., 144A, 6.75%, 5/1/2019 FTI Consulting, Inc.: 6.0%, 11/15/2022 6.75%, 10/1/2020 Garda World Security Corp., 144A, 7.25%, 11/15/2021 Gates Global LLC, 144A, 6.0%, 7/15/2022 GenCorp, Inc., 7.125%, 3/15/2021 Grupo KUO SAB de CV, 144A, 6.25%, 12/4/2022 Huntington Ingalls Industries, Inc., 144A, 5.0%, 12/15/2021 (b) Kazakhstan Temir Zholy Finance BV, 144A, 6.375%, 10/6/2020 Kenan Advantage Group, Inc., 144A, 8.375%, 12/15/2018 KLX, Inc., 144A, 5.875%, 12/1/2022 (b) Meritor, Inc.: 6.25%, 2/15/2024 6.75%, 6/15/2021 Moog, Inc., 144A, 5.25%, 12/1/2022 Navios Maritime Holdings, Inc.: 144A, 7.375%, 1/15/2022 8.125%, 2/15/2019 Nortek, Inc., 8.5%, 4/15/2021 Odebrecht Offshore Drilling Finance Ltd.: 144A, 6.625%, 10/1/2022 144A, 6.75%, 10/1/2022 Oshkosh Corp., 5.375%, 3/1/2022 Ply Gem Industries, Inc.: 6.5%, 2/1/2022 144A, 6.5%, 2/1/2022 SBA Communications Corp., 5.625%, 10/1/2019 Spirit AeroSystems, Inc., 5.25%, 3/15/2022 Titan International, Inc., 6.875%, 10/1/2020 TransDigm, Inc.: 6.0%, 7/15/2022 6.5%, 7/15/2024 7.5%, 7/15/2021 Triumph Group, Inc., 5.25%, 6/1/2022 United Rentals North America, Inc.: 6.125%, 6/15/2023 7.625%, 4/15/2022 Votorantim Cimentos SA, 144A, 7.25%, 4/5/2041 Watco Companies LLC, 144A, 6.375%, 4/1/2023 XPO Logistics, Inc., 144A, 7.875%, 9/1/2019 Information Technology 6.2% ACI Worldwide, Inc., 144A, 6.375%, 8/15/2020 Activision Blizzard, Inc., 144A, 5.625%, 9/15/2021 Alliance Data Systems Corp., 144A, 5.25%, 12/1/2017 Audatex North America, Inc.: 144A, 6.0%, 6/15/2021 144A, 6.125%, 11/1/2023 BMC Software Finance, Inc., 144A, 8.125%, 7/15/2021 Boxer Parent Co., Inc., 144A, 9.0%, 10/15/2019 (PIK) Cardtronics, Inc., 144A, 5.125%, 8/1/2022 CDW LLC: 5.5%, 12/1/2024 (b) 6.0%, 8/15/2022 CyrusOne LP, 6.375%, 11/15/2022 EarthLink Holdings Corp., 7.375%, 6/1/2020 Entegris, Inc., 144A, 6.0%, 4/1/2022 Equinix, Inc.: 5.375%, 1/1/2022 5.375%, 4/1/2023 5.75%, 1/1/2025 First Data Corp.: 144A, 6.75%, 11/1/2020 144A, 7.375%, 6/15/2019 144A, 8.75%, 1/15/2022 (PIK) Freescale Semiconductor, Inc., 144A, 6.0%, 1/15/2022 Hughes Satellite Systems Corp.: 6.5%, 6/15/2019 7.625%, 6/15/2021 Jabil Circuit, Inc., 5.625%, 12/15/2020 MSCI, Inc., 144A, 5.25%, 11/15/2024 NCR Corp.: 5.875%, 12/15/2021 6.375%, 12/15/2023 Sanmina Corp., 144A, 4.375%, 6/1/2019 Tencent Holdings Ltd., 144A, 3.375%, 5/2/2019 Materials 8.4% Berry Plastics Corp.: 5.5%, 5/15/2022 9.75%, 1/15/2021 Cascades, Inc., 144A, 5.5%, 7/15/2022 Cemex SAB de CV, 144A, 6.5%, 12/10/2019 CITIC Ltd., REG S, 6.8%, 1/17/2023 Clearwater Paper Corp., 144A, 5.375%, 2/1/2025 Coveris Holdings SA, 144A, 7.875%, 11/1/2019 Evraz Group SA, 144A, 6.75%, 4/27/2018 Exopack Holding Corp., 144A, 10.0%, 6/1/2018 First Quantum Minerals Ltd.: 144A, 6.75%, 2/15/2020 144A, 7.0%, 2/15/2021 FMG Resources (August 2006) Pty Ltd., 144A, 8.25%, 11/1/2019 Fresnillo PLC, 144A, 5.5%, 11/13/2023 Greif, Inc., 7.75%, 8/1/2019 GTL Trade Finance, Inc., 144A, 5.893%, 4/29/2024 Hexion U.S. Finance Corp.: 6.625%, 4/15/2020 8.875%, 2/1/2018 Huntsman International LLC, 8.625%, 3/15/2021 Kaiser Aluminum Corp., 8.25%, 6/1/2020 KGHM International Ltd., 144A, 7.75%, 6/15/2019 Novelis, Inc., 8.75%, 12/15/2020 Packaging Dynamics Corp., 144A, 8.75%, 2/1/2016 Plastipak Holdings, Inc., 144A, 6.5%, 10/1/2021 Rain CII Carbon LLC, 144A, 8.0%, 12/1/2018 Sealed Air Corp.: 144A, 4.875%, 12/1/2022 144A, 5.125%, 12/1/2024 Signode Industrial Group Lux SA, 144A, 6.375%, 5/1/2022 Tronox Finance LLC, 6.375%, 8/15/2020 Turkiye Sise ve Cam Fabrikalari AS, 144A, 4.25%, 5/9/2020 Volcan Cia Minera SAA, 144A, 5.375%, 2/2/2022 WR Grace & Co-Conn: 144A, 5.125%, 10/1/2021 144A, 5.625%, 10/1/2024 Telecommunication Services 14.5% B Communications Ltd., 144A, 7.375%, 2/15/2021 Bharti Airtel International Netherlands BV, 144A, 5.125%, 3/11/2023 CenturyLink, Inc.: Series V, 5.625%, 4/1/2020 Series N, 6.0%, 4/1/2017 Series W, 6.75%, 12/1/2023 Cincinnati Bell, Inc.: 8.375%, 10/15/2020 8.75%, 3/15/2018 CommScope, Inc., 144A, 5.0%, 6/15/2021 CPI International, Inc., 8.75%, 2/15/2018 Digicel Group Ltd.: 144A, 7.125%, 4/1/2022 144A, 8.25%, 9/30/2020 Digicel Ltd.: 144A, 7.0%, 2/15/2020 144A, 8.25%, 9/1/2017 ENTEL Chile (Empresa Nacional de Telecommunicaciones SA), 144A, 4.875%, 10/30/2024 Frontier Communications Corp.: 6.25%, 9/15/2021 6.875%, 1/15/2025 7.125%, 1/15/2023 8.25%, 4/15/2017 8.5%, 4/15/2020 Intelsat Jackson Holdings SA: 5.5%, 8/1/2023 7.5%, 4/1/2021 Intelsat Luxembourg SA: 7.75%, 6/1/2021 8.125%, 6/1/2023 Level 3 Communications, Inc., 144A, 5.75%, 12/1/2022 (b) Level 3 Escrow II, Inc., 144A, 5.375%, 8/15/2022 Level 3 Financing, Inc.: 6.125%, 1/15/2021 7.0%, 6/1/2020 Millicom International Cellular SA, 144A, 4.75%, 5/22/2020 Sprint Communications, Inc.: 144A, 7.0%, 3/1/2020 144A, 9.0%, 11/15/2018 Sprint Corp., 7.125%, 6/15/2024 T-Mobile U.S.A., Inc.: 6.125%, 1/15/2022 6.625%, 11/15/2020 Turk Telekomunikasyon AS, 144A, 3.75%, 6/19/2019 tw telecom holdings, Inc.: 5.375%, 10/1/2022 6.375%, 9/1/2023 UPCB Finance V Ltd., 144A, 7.25%, 11/15/2021 UPCB Finance VI Ltd., 144A, 6.875%, 1/15/2022 Wind Acquisition Finance SA, 144A, 6.5%, 4/30/2020 Windstream Corp.: 6.375%, 8/1/2023 7.5%, 4/1/2023 7.75%, 10/15/2020 7.75%, 10/1/2021 Utilities 1.5% Calpine Corp.: 5.375%, 1/15/2023 5.75%, 1/15/2025 Dynegy Finance I, Inc., 144A, 7.625%, 11/1/2024 Energy Future Holdings Corp., Series Q, 6.5%, 11/15/2024* Hrvatska Elektroprivreda, 144A, 6.0%, 11/9/2017 NRG Energy, Inc.: 144A, 6.25%, 5/1/2024 7.875%, 5/15/2021 RJS Power Holdings LLC, 144A, 5.125%, 7/15/2019 Total Corporate Bonds (Cost $53,648,598) Government & Agency Obligations 9.1% Other Government Related (c) 0.4% VTB Bank OJSC, 144A, 6.315%, 2/22/2018 Sovereign Bonds 8.7% Federative Republic of Brazil, 12.5%, 1/5/2016 BRL Hazine Mustesarligi Varlik Kiralama AS, 144A, 2.803%, 3/26/2018 KazAgro National Management Holding JSC, 144A, 4.625%, 5/24/2023 Perusahaan Penerbit SBSN, 144A, 6.125%, 3/15/2019 Republic of Argentina-Inflation Linked Bond, 5.83%, 12/31/2033 ARS Republic of Belarus, REG S, 8.75%, 8/3/2015 Republic of Colombia, 5.625%, 2/26/2044 Republic of Costa Rica, 144A, 4.25%, 1/26/2023 Republic of Croatia, 144A, 6.75%, 11/5/2019 Republic of El Salvador: 144A, 6.375%, 1/18/2027 144A, 7.65%, 6/15/2035 Republic of Hungary: 4.0%, 3/25/2019 6.5%, 6/24/2019 HUF Republic of Panama, 9.375%, 1/16/2023 Republic of Paraguay, 144A, 6.1%, 8/11/2044 Republic of Peru, 144A, 5.7%, 8/12/2024 PEN Republic of Slovenia: 144A, 4.75%, 5/10/2018 144A, 5.5%, 10/26/2022 Republic of South Africa: 5.875%, 9/16/2025 Series R204, 8.0%, 12/21/2018 ZAR Republic of Sri Lanka, 144A, 5.125%, 4/11/2019 Republic of Vietnam, 144A, 4.8%, 11/19/2024 United Mexican States: Series M, 4.75%, 6/14/2018 MXN Series M 20, 8.5%, 5/31/2029 MXN Total Government & Agency Obligations (Cost $5,592,363) Loan Participations and Assignments 42.9% Senior Loans** Consumer Discretionary 12.6% Atlantic Broadband Finance LLC, Term Loan B, 3.25%, 12/2/2019 Avis Budget Car Rental LLC, Term Loan B, 3.0%, 3/15/2019 Burger King Corp., Term Loan B, 3.75%, 9/28/2019 Cequel Communications LLC, Term Loan B, 3.5%, 2/14/2019 CSC Holdings, Inc., Term Loan B, 2.656%, 4/17/2020 Cumulus Media Holdings, Inc., Term Loan, 4.25%, 12/23/2020 Goodyear Tire & Rubber Co., Second Lien Term Loan, 4.75%, 4/30/2019 Hilton Worldwide Finance LLC, Term Loan B2, 3.5%, 10/26/2020 Petco Animal Supplies, Inc., Term Loan, 4.0%, 11/24/2017 Polymer Group, Inc., First Lien Term Loan, 5.25%, 12/19/2019 Quebecor Media, Inc., Term Loan B1, 3.25%, 8/17/2020 Seminole Tribe of Florida, Term Loan, 3.0%, 4/29/2020 Consumer Staples 8.6% Albertson's LLC, Term Loan B2, 4.75%, 3/21/2019 Big Heart Pet Brands, Term Loan, 3.5%, 3/8/2020 Del Monte Foods, Inc., First Lien Term Loan, 4.253%, 2/18/2021 HJ Heinz Co., Term Loan B2, 3.5%, 6/5/2020 Pinnacle Foods Finance LLC: Term Loan G, 3.0%, 4/29/2020 Term Loan H, 3.0%, 4/29/2020 Vogue International, Inc., Term Loan, 5.25%, 2/14/2020 Weight Watchers International, Inc., Term Loan B1, 3.16%, 4/2/2016 Energy 1.8% MEG Energy Corp., Term Loan, 3.75%, 3/31/2020 Tallgrass Operations LLC: Term Delayed Draw, 3.75%, 11/13/2017 Term Loan B, 4.25%, 11/13/2018 Financials 0.9% Asurion LLC, Second Lien Term Loan, 8.5%, 3/3/2021 Delos Finance SARL, Term Loan B, 3.5%, 3/6/2021 Health Care 4.0% Amsurg Corp., First Lien Term Loan B, 3.754%, 7/16/2021 Community Health Systems, Inc., Term Loan D, 4.25%, 1/27/2021 DaVita HealthCare Partners, Inc., Term Loan B, 3.5%, 6/24/2021 Par Pharmaceutical Companies, Inc., Term Loan B2, 4.0%, 9/30/2019 Valeant Pharmaceuticals International, Inc.: Term Loan B, 3.5%, 2/13/2019 Term Loan B, 3.5%, 12/11/2019 Industrials 3.6% BE Aerospace, Inc., Term Loan B, 4.0%, 11/19/2021 Ply Gem Industries, Inc., Term Loan, 4.0%, 2/1/2021 Transdigm, Inc., Term Loan C, 3.75%, 2/28/2020 WP CPP Holdings LLC, First Lien Term Loan, 4.75%, 12/27/2019 Information Technology 1.1% First Data Corp., Term Loan, 4.155%, 3/24/2021 Freescale Semiconductor, Inc., Term Loan B4, 4.25%, 2/28/2020 Spansion LLC, Term Loan, 3.75%, 12/19/2019 Materials 4.1% American Rock Salt Holdings LLC, First Lien Term Loan, 4.75%, 5/20/2021 Axalta Coating Systems U.S. Holdings, Inc., Term Loan, 3.75%, 2/1/2020 Berry Plastics Holding Corp.: Term Loan D, 3.5%, 2/8/2020 Term Loan E, 3.75%, 1/6/2021 MacDermid, Inc., First Lien Term Loan, 4.0%, 6/7/2020 Telecommunication Services 3.3% Crown Castle International Corp., Term Loan B, 3.0%, 1/31/2019 DigitalGlobe, Inc., Term Loan B, 3.75%, 1/31/2020 Level 3 Financing, Inc.: Term Loan B, 4.0%, 1/15/2020 Term Loan B5, 4.5%, 1/31/2022 Syniverse Holdings, Inc., Term Loan B, 4.0%, 4/23/2019 Utilities 2.9% Calpine Corp., Term Loan B1, 4.0%, 4/1/2018 NRG Energy, Inc., Term Loan B, 2.75%, 7/2/2018 Total Loan Participations and Assignments (Cost $26,606,664) Convertible Bond 0.3% Materials GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) (Cost $106,297) Preferred Security 0.2% Materials Hercules, Inc., 6.5%, 6/30/2029 (Cost $119,406) Shares Value ($) Common Stocks 0.0% Consumer Discretionary 0.0% Dawn Holdings, Inc.* (d) 2 Trump Entertainment Resorts, Inc.* 8 0 Industrials 0.0% Congoleum Corp.* 0 Quad Graphics, Inc. 29 Materials 0.0% GEO Specialty Chemicals, Inc.* Total Common Stocks (Cost $25,478) Preferred Stock 0.4% Financials Ally Financial, Inc., Series G, 144A, 7.0% (Cost $232,624) Warrants 0.0% Materials GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* Hercules Trust II, Expiration Date 3/31/2029* 95 Total Warrants (Cost $20,981) Contract Amount Value ($) Call Options Purchased 0.0% Options on Interest Rate Swap Contracts Pay Fixed Rate — 3.72% – Receive Floating — LIBOR, Swap Expiration Date 4/22/2026, Option Expiration Date 4/20/20161 (Cost $9,870) Shares Value ($) Cash Equivalents 1.1% Central Cash Management Fund, 0.06% (e) (Cost $650,332) % of Net Assets Value ($) Total Investment Portfolio (Cost $87,012,613)† Other Assets and Liabilities, Net Notes Payable ) ) Net Assets The following table represents bonds that are in default: Security Coupon Maturity Date Principal Amount Cost ($) Value ($) Energy Future Holdings Corp.* % 11/15/2024 USD Hellas Telecommunications Finance* % 7/15/2015 EUR 0 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of November 30, 2014. † The cost for federal income tax purposes was $87,294,023. At November 30, 2014, net unrealized depreciation for all securities based on tax cost was $287,836. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,327,990 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,615,826. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) When-issued security. (c) Government-backed debt issued by financial companies or government sponsored enterprises. (d) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets Dawn Holdings, Inc.* August 2013 (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in-kind in the form of additional principal. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. REIT: Real Estate Investment Trust At November 30, 2014, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premium Received ($) Value ($) (f) Call Options Receive Fixed — 4.22% – Pay Floating — LIBOR 4/22/2016 4/22/2026 1 4/20/2016 ) (f) Unrealized appreciation on written options on interest rate swap contracts at November 30, 2014 was $6,461. At November 30, 2014, open credit default swap contracts sold were as follows: Bilateral Swaps Effective/ Expiration Dates Notional Amount ($) (g) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (h) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 6/21/2010 9/20/2015 2 % Ford Motor Co., 6.5%, 8/1/2018, BBB– ) 12/20/2011 3/20/2017 3 % CIT Group, Inc., 5.5%, 2/15/2019, BB– 9/20/2012 12/20/2017 4 % General Motors Corp., 3.3%, 12/20/2017, BB+ 6/20/2013 9/20/2018 2 % Sprint Communications, Inc., 6.0%, 12/1/2016, BB– 6/20/2013 9/20/2018 5 % HCA, Inc., 8.0%, 10/1/2018, B– 6/20/2013 9/20/2018 3 % DISH DBS Corp., 6.75%, 6/1/2021, BB– Total unrealized appreciation (g) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (h) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. Counterparties: 1 Nomura International PLC 2 Bank of America 3 Credit Suisse 4 UBS AG 5 Goldman Sachs & Co. As of November 30, 2014, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD ZAR 1/15/2015 Citigroup, Inc. USD ZAR 1/15/2015 BNP Paribas USD ZAR 1/15/2015 Commonwealth Bank of Australia USD ZAR 1/15/2015 UBS AG MXN USD 1/15/2015 JPMorgan Chase Securities, Inc. Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD MXN 1/15/2015 ) JPMorgan Chase Securities, Inc. Currency Abbreviations ARS Argentine Peso BRL Brazilian Real EUR Euro HUF Hungarian Forint MXN Mexican Peso PEN Peruvian Nuevo Sol USD United States Dollar ZAR South African Rand For information on the Fund's policy and additional disclosures regarding options purchased, credit default swap contracts, forward foreign currency exchange contracts and written options contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Corporate Bonds $
